Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the filed 27 June 2022.  Claims 2, 10, 18 have been canceled.  Claims 1, 3-9, 11-17, 19-23 are pending and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 9, 17 is/are rejected on the ground of nonstatutory double patenting of the claim(s) in United States Patent No. 10,116,747 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1, 9, 17 of the instant application include all of the limitations of claim(s) 1 of United States Patent No. 10,116,747 B1, however, claim(s) 1 of United States Patent No. 10,116,747 B1 include(s) limitations directed to formatting displayed data that are not included in the claims of the instant application.  Applicant has moved the limitations of Claims 2, 10 and 18 in the instant application into independent Claims 1, 9 and 17. Claims 2, 10 and 18 of the instant application are similar to dependent Claims 3, 10, 16 of United States Patent No. 10,116,747 B1, therefore, Claims 1, 9 and 17 of the instant application are rejected on the ground of nonstatutory double patenting of the claim(s) 3, 10 and 16 in United States Patent No. 10,116,747 B1.

Instant Application 16/140,733
United States Patent No. 10,116,747 B1
1. A system for providing access to a content platform of an electricity provider, comprising: an interface that facilitates communication with a communication device operable to: 

receive a request to access content of a content platform of an electricity provider from a communication device, 
the content platform configured to manage a plurality of electricity customer accounts, and the content associated with at least one electricity customer account of the plurality of electricity customer accounts,

the communication device located remotely from the appliance;

wherein the proposed change is a non-binary change in the electricity consumption of the appliance, 

receive a proposed change in electricity consumption of an appliance from the communication device; 

one or more processors of the system providing access to the content platform of the electric provider communicably coupled to the interface, the one or more processors operable to: 

in response to receiving the proposed change in electricity consumption of the appliance, determine a predicted change in electricity charges based on the proposed change; and 

the interface further operable to communicate the predicted change in electricity charges to the communication device.
1. A system for providing access to a content platform of an electricity provider, comprising: an interface operable to: 

receive a request to access content of a content platform of an electricity provider from a communication device; 

receive a proposed change in electricity consumption of an appliance from the communication device; 

one or more processors communicatively coupled to the interface, the one or more processors operable to: 

determine, based on the received request, a display format for the communication device from a plurality of display formats; 

convert content from the content platform in the determined display format of the communication device; 

determine a predicted change in electricity charges based on the proposed change; and 

the interface further operable to: communicate 

the content in the determined display format to the communication device; and 

communicate the predicted change in electricity charges to the communication device.
receive, from the communication device, a request to apply the proposed change to electricity consumption of the appliance; the one or more processors further operable to execute the proposed change in the electricity consumption of the appliance.
3. The system of Claim 1, the interface further operable to receive a request to change the electricity consumption of the appliance from the communication device; and the one or more processors further operable to execute the requested change in the electricity consumption of the appliance.


Claims 9 and 17 of the instant application disclose similar limitations as Claim 1 and are similarly rejected on the ground of nonstatutory double patenting of claim(s) 1 in United States Patent No. 10,116,747 B1.
Each of the claims of Instant Application 16/140,733 and United States Patent No. 10,116,747 B1 are primarily directed to accessing information about energy consuming devices at a location at a content providing platform of an electricity provider, determining a predicted change in electricity changes based on the proposed change received at the content platform from a communication device, and communicating the predicted electricity changes to the communication device to execute the proposed change in the electricity consumption of the appliance.
The limitations in United States Patent No. 10,116,747 B1 directed to displaying the data in a determined display format do not fundamentally affect the primary operations described above as any data that is displayed must be formatted.
The limitations in the Instant Application 16/140,733 directed to the plurality of customer accounts and one customer account do not affect the primary operation described above as it is well known that utility providers, including electricity providers, serve many customers, and, of course, each customer is individually served.
The limitations in the Instant Application 16/140,733 directed to the proposed change in electricity being a non-binary change does not fundamentally affect the primary operations described above as the change in electricity is not described as being a binary change in the claims of United States Patent No. 10,116,747 B1.
Because the cited claims of Instant Application 16/140,733 do not provide identical limitations to the cited claims of United States Patent No. 10,116,747 B1, the claims are not rejected under an anticipatory analysis.  However, the cited claims of Instant Application 16/140,733 do not provide substantive distinctions over the cited claims of United States Patent No. 10,116,747 B1 and are rejected under an obviousness analysis, in view of Venkatakrishnan if necessary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 3-9, 11-17, 19-23 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Venkatakrishnan et al (US 2012/0053740 A1).

Claim 1. Venkatakrishnan discloses a system for providing access to a content platform of an electricity provider, comprising: 
an interface that facilitates communication with a communication device, the controller connects via either Ethernet or WiFi to the homeowner's router and to a client application in a personal computer and/or a mobile device to access the Internet to allow for remote service and monitoring capability (P. 0030) operable to: 
receive a request to access content of a content platform of an electricity provider from the communication device, a central controller provides information from a utility to appliance microcontrollers to operate according to utility signals and/or user preferences while aggregating home data about the home and energy use (P. 0016) the utility data pertaining to the home (home data) is gathered by the controller (P. 0027) the controller includes a user interface (P. 0028) The controller gathers data from a utility, 
the content platform configured to manage a plurality of electricity customer accounts, and the content associated with at least one electricity customer account of the plurality of electricity customer accounts, a time-based smart grid application allows customers who traditionally pay a fixed rate for kWh and kW/month to set their threshold and adjust their usage to take advantage of fluctuating prices (P. 0004) the operation of each device (appliance) may vary as a function of a characteristic of the utility state and/or supplied energy, as some energy suppliers offer time-of-day pricing in their tariffs, price points could be tied directly to the tariff structure for the energy supplier, such that if real time pricing is offered by the energy supplier serving the site, this variance could be utilized to generate savings and reduce load demand, and if pricing is available for ancillary services, such as providing spinning reserve or frequency regulations, the loads and generation sources in the home may respond in a manner to generate savings for customers (P. 0041) It is clear that the energy supplier provides services to both a plurality of customers and to a single customer of the plurality of customers;
receive a proposed change in electricity consumption of an appliance from the communication device, a user interface is communicatively coupled to the central controller for providing user information and receiving user commands (P. 0008) the controller communicates with an appliance control board to provide command instructions to govern features/functions to operate at a lower consumption level or defer operation and determine what the lower consumption level should be (Paragraph 0024, Figure 1) The controller may command an appliance to operate at a lower consumption level, 
the communication device located remotely from the appliance, a user interface is communicatively coupled to the central controller for providing user information and receiving user commands (P. 0008) energy usage, generation, and/or storage data is displayed on the device's user display and through a web browser on the homeowner's networked PC, mobile phone, or other device in communication with the central controller (P. 0015), the central controller provides data received from devices within the home to the client application, which in turns formats the data to be presented to the user, such as in graphs or other type of displays, and operates as a web server for serving web based applications to a browser device (P. 0028) the controller connects via either Ethernet or WiFi to the homeowner's router and to a client application in a personal computer and/or a mobile device to access the Internet to allow for remote service and monitoring capability (P. 0030) The central controller may receive user commands from a user through a user interface, the commands directed to operate at a lower consumption level or defer operation, the user interface being part of a client application providing a browser interface and hosted on a mobile client device in communication with the central controller and may communicate with the central controller remotely over WiFi or over the Internet,
wherein the proposed change is a non-binary change in the electricity consumption of the appliance, customers adjust their electrical usage to take advantage of fluctuating prices (P. 0004) the controller is configured to communicate with the appliance control board to provide command instructions for the appliance control board to govern specific features/functions, for example, to operate at a lower consumption level or defer operation and determine what the lower consumption level should be, enabling each appliance to be controlled by the appliance's controller where user inputs are being considered directly, rather than invoking an uncontrolled immediate termination of the operation of specific features/functions of an appliance from an external source, such as a utility, where settings in each of a normal mode and an energy saver mode can be adjustable to user preferences to provide response to load shedding signals. (P. 0024) the energy consuming devices comprise a demand response appliance configured to manage power consumption by responding to communication commands from the controller, and wherein the plurality of energy consuming devices comprises an HVAC, a refrigerator, a dishwasher, a dryer, electric vehicle charger and any other power consuming device configured to operate at power levels detected by a power/energy measuring device (Claim 20) While Venkatakrishnan does not explicitly disclose that the electrical usage or power level of each appliance is adjusted on a non-binary  scale, since customers may adjust their electrical usage according to fluctuating prices or according to user preferences, which are not described as being binary settings, it is clear that the consumption levels may be adjusted to desired levels of more than two levels;
one or more processors of the system providing access to the content platform of the electric provider communicably coupled to the interface, the one or more processors operable to: in response to receiving the proposed change in electricity consumption of the appliance, determine a predicted change in electricity charges based on the proposed change, the controller allows a user to shift energy usage (0007) and receives from the utility availability and/or current cost of supplied energy (P. 0022) the display provides active, real-time feedback to the user on the cost of operating each appliance that can be used to determine current energy usage and cost associated with using each appliance in one of the energy savings mode and normal mode  (P. 0026) to help determine optimal times to run certain devices, generate energy on-site, and/or store energy to the energy consumer/user of the home (P. 0027) Based on availability and energy cost from the utility, the controller provides real-time feedback to the user to determine the best mode or optimal times to operate the device or shift energy usage; a clear correlation is made between the energy cost from the utility and the cost of operating the appliance, that is, the user is able to predict the cost of operating the appliance based on the energy cost from the utility, and the user may determine a best mode of operation; 
the interface further operable to: communicate the predicted change in electricity charges to the communication device, the display can be configured to provide active, real-time feedback to the user on the cost of operating each appliance that can be used to determine current energy usage and cost associated with using each device/appliance in one of the energy savings mode and normal mode (P. 0026) The feedback is provided to the user in real-time; 
receive, from the communication device, a request to apply the proposed change to electricity consumption of the appliance, the controller is configured to communicate with an appliance control board to provide command instructions to govern specific features/functions, for example, to operate at a lower consumption level or defer operation and determine what the lower consumption level should be (Paragraph 0024, Figure 1); and 
the one or more processors further operable to execute the proposed change in the electricity consumption of the appliance, the controller is configured to communicate with an appliance control board to provide command instructions to govern specific features/functions, for example, to operate at a lower consumption level or defer operation and determine what the lower consumption level should be (Paragraph 0024, Figure 1).

Claim 2. (Canceled)

Claim 3.  Venkatakrishnan discloses the system of Claim 1, and Venkatakrishnan further discloses the appliance is one from a set comprising: a smart electric meter, a thermostat, a water heater, a smart plug, and a pool pump, the appliance is a thermostat controller (P. 0010).

Claim 4.  Venkatakrishnan discloses the system of Claim 1, and Venkatakrishnan the communication device is one from a set comprising: a smartphone, a tablet, laptop computer, and desktop computer, the central controller operates as a data server embodied in a client application which formats the data to be presented to the user, such as in graphs or other type of displays (P. 0028) wherein the client application can be hosted on a personal computer or mobile device (P. 0030).

Claim 5.  Venkatakrishnan discloses the system of Claim 1, and Venkatakrishnan further discloses the one or more processors are further operable to determine that a billing change has occurred on an account serviced by the content platform, the account being associated with the communication device, a user interface has a client application configured to provide information to a user /consumer and to an energy provider/utility about energy consumption, energy generation and storage (Abstract) the central device (controller) operates as a data server for providing data in a client application, which in turn can be used to present that data to the consumer client, such as in graph form with data of historical/present energy usage, generation and/or storage data (P. 0014) the central device (controller) is capable of receiving electricity rates and schedules from the utility and using that information to implement pre-determined load shedding behavior across the whole home electrical load (P. 0020).

Claim 6.  Venkatakrishnan discloses the system of Claim 5, and Venkatakrishnan further discloses the one or more processors are further operable to generate a push message comprising an option to post a description of the billing change on a social network; and the interface is further operable to communicate the push message to the communication devices, the central controller provides feedback to the user regarding on the cost of operating each appliance based on the current operating and usage patterns and energy consumption costs, such as the cost per kilowatt hour charged by the corresponding utility (P. 0026) the controller connects via either Ethernet or WiFi to the homeowner's router and to a client application in a personal computer and/or a mobile device to access the Internet which allows for remote service and monitoring capability, wherein a server can keep records of all homes therein that may be accessed remotely via the internet (P. 0030) local utility and rate information is also broadcast from the utility or energy provider to the controller (P. 0038).

Claim 7.  Venkatakrishnan discloses the system of Claim 1, and Venkatakrishnan further discloses the one or more processors are further operable to: determine, based on the received request, a display format for the communication device; convert content from the content platform in the determined display format of the communication device; and the interface is further operable to communicate the content to the communication device, the central controller provides home data through an application programming interface (API), such as for a web based application or application on a client device, the central device operates as a data server for providing data in a client application, which in turn can be used to present that data to the consumer client, such as in graph form with data of historical/present energy usage, generation and/or storage data, wherein the API generates graphs of energy usage, generation and/or storage on a client device, such as a personal computer, smart phone or any other remote device in communication with the controller (P. 0014).

Claim 8.  Venkatakrishnan discloses the system of Claim 7, and Venkatakrishnan further discloses the display format comprises one from a set comprising: an Android TM compatible format, an iOSTM compatible format, a Windows PhoneTM compatible format, a BlackBerry OSTM compatible format, a mobile web compatible format, and a standard web compatible format, the format of the displayed data can be for a web based application and the device can be a smart phone (P. 0014).

Claim(s) 9, 11-16 is/are directed to non-transitory computer-readable medium (comprising logic for providing access to a content platform of an electricity provider, the logic executed by a processor) claim(s) similar to the system claim(s) of Claim(s) 1, 3-8 and is/are rejected with the same rationale.

Claim 10. (Canceled).

Claim(s) 17, 19, 20 is/are directed to method (for providing access to a content platform of an electricity provider) claim(s) similar to the system claim(s) of Claim(s) 1, 5 and 6, 7 is is/are rejected with the same rationale.

Claim 18. (Canceled)

Claim 21.  Venkatakrishnan discloses the system of Claim 1, and Venkatakrishnan further discloses executing the requested change in the electricity consumption of the appliance results in at least one of: a reduction in the electricity consumption of the appliance; and a reduction in a load on a power grid, the controller is configured to communicate with an appliance control board to provide command instructions to govern specific features/functions, for example, to operate at a lower consumption level or defer operation and determine what the lower consumption level should be (Paragraph 0024, Figure 1).

Claim(s) 22 is/are directed to non-transitory computer-readable medium (comprising logic for providing access to a content platform of an electricity provider, the logic executed by a processor) claim(s) similar to the system claim(s) of Claim(s) 21 and is/are rejected with the same rationale.

Claim(s) 23 is/are directed to method (for providing access to a content platform of an electricity provider) claim(s) similar to the system claim(s) of Claim(s) 21 is is/are rejected with the same rationale.

Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive.
The applicant argues:
The Office Action on page 10, section (d) addresses Applicant’s claimed “receive a proposed change in electricity consumption of an appliance from the communication device” (emphasis added), and cites para. [0008] of Venkatakrishnan for describing such an element by stating, “a user interface is communicatively coupled to the central controller for providing user information and receiving user commands (P. 0008) the controller communicates with an appliance control board to provide command instructions to govern features/functions to operate at a lower consumption level or defer operation and determine what the lower consumption level should be (Paragraph 0024, Figure 1) (sic.) The controller may command an appliance to operate at a lower consumption level” (emphasis added).

Applicant respectfully submits that the originally filed Application distinguishes between receiving (i) “a proposed change in electricity consumption” and (ii) “a request to apply the proposed change to electricity consumption of the appliance,” as recited in claim 1. As shown in FIG. 3 of Applicant’s originally filed application, in step 322 it is stated “receive a proposed change in electricity consumption of an appliance from the communication device” (emphasis added), and in step 328 it is stated “receive a request to change electricity consumption of an appliance from the communication device” (see also p. 17, line 31 — p. 18, line 17). The request operates to initiate a command to control an appliance.

The examiner respectfully disagrees.  According to the plain language of the claim, a proposed change in electricity consumption of an appliance is received from a communication device.  Venkatakrishnan discloses that an appliance controller receives command instructions to govern features/functions of the appliance to operate at a lower consumption level or defer operation and determine what the lower consumption level should be.  This disclosure from Venkatakrishnan meets the features of the claim language.  Applicant points to Fig. 3 of Applicant’s originally filed application that in step 328 it is stated “receive a request to change electricity consumption of an appliance from the communication device” (see also p. 17, line 31 — p. 18, line 17).  The examiner points out that there are several steps in the claims separating receiving the proposed change in energy consumption and receiving the request to apply the proposed change to electricity consumption.  That is, receiving the proposed change is not the direct cause of applying the proposed change.  Furthermore, the citation from Venkatakrishnan discloses that the controller communicates with an appliance control board to provide command instructions to govern features/functions to operate at a lower consumption level or defer operation and determine what the lower consumption level should be.  That is the controller is configured for communicating with an appliance control board to provide command instructions to govern features/functions to operate at a lower consumption level, not that the controller is necessarily actively communicating with the application control board.  The cited disclosure further includes the operation “and determine what the lower consumption level should be”.  This operation clearly includes more steps involved in the process of a controller communicating with an appliance control board than just to govern features and/or functions to operate at a lower consumption level.  The disclosure of Venkatakrishnan clearly discloses that, in addition to communicating with the appliance controller to govern features and/or functions to operate at a lower consumption, a determination is made as to what the lower consumption level should be.  Therefore, Venkatakrishnan clearly discloses an initial step of determining that an appliance should operate at a lower consumption, a step of what that lower consumption level should be, and then communicating command instructions to govern features/functions to operate at a lower consumption level.  In addition, while no necessary for the rejection, in Paragraph 0024, Venkatakrishnan discloses, “If the controller 110 receives and processes an energy signal indicative of a peak demand state or high energy price or period at any time during operation of the appliances 102, 104, 106, the controller makes a determination of whether one, more, or all of the power consuming features/functions of each appliance should be operated in the energy savings mode …”  This additional disclosure from the same paragraph of Venkatakrishnan describes the very operation that Applicant argues that Venkatakrishnan does not disclose, that is, receiving a proposed change and then a request to apply the proposed change.

The applicant argues:
In addition, claim 1 further recites, “in response to receiving the proposed change in electricity consumption of the appliance, determine a predicted change in electricity charges based on the proposed change” (emphasis added). Applicant has reviewed Venkatakrishnan and cannot find any teaching or suggestion for “determin[ing] a predicted change [in response to receiving the proposed change|’ (emphasis added), but rather Venkatakrishnan in para. [0026] describes a system that “can be configured to provide active, real-time feedback to the user on the cost of operating each appliance.” Further in Venkatakrishnan in para. [0026], “[t]his information can be used to determine current energy usage and cost associated with using each device/appliance in one of the energy savings mode and normal mode” In other words, Venkatakrishnan does not teach or suggest “receiving the proposed change,” so therefore cannot respond by “determin[ing] a predicted change in electricity charges based on the proposed change” (emphasis added). It appears that Venkatakrishnan merely provides for determining for an energy savings mode and normal mode, so as a result, does not have to receive a “proposed change,” as claimed, because the system of Venkatakrishnan is configured to handle both modes without a submission of a “proposed change.”

The examiner respectfully disagrees.  In the context of the claim language, the predicted change in electricity charges is based on the proposed change in electricity consumption of the appliance.  That is, for each change in electricity consumption of an appliance, a corresponding predicted change in electricity charges will be determined.  Venkatakrishnan discloses the controller allows a user to shift energy usage and receives from the utility availability and/or current cost of supplied energy.  The display provides active, real-time feedback to the user on the cost of operating each appliance that can be used to determine current energy usage and cost associated with using each appliance in one of the energy savings mode and normal mode to help determine optimal times to run certain devices, generate energy on-site, and/or store energy to the energy consumer/user of the home.  Based on availability and energy cost from the utility, the controller provides real-time feedback to the user to determine the best mode or optimal times to operate the device or shift energy usage.  A clear correlation is made between the energy cost from the utility and the cost of operating the appliance, that is, the user is able to predict the cost of operating the appliance based on the energy cost from the utility, and the user may determine a best mode of operation.  Furthermore, Paragraph 0024 of Venkatakrishnan explicitly discloses that in response to receiving an energy signal indicative of a peak demand state or high energy price or period at any time during operation of the appliances 102, 104, 106, the controller makes a determination of whether one, more, or all of the power consuming features/functions of each appliance should be operated in the energy savings mode.  The disclosure of Venkatakrishnan in Paragraphs 0024 through 0026 are explicitly directed to determining correlations between energy consumption levels of appliances and the costs of operating those appliances at respective energy levels, and particularly at times of peak demand or high energy price.  Venkatakrishnan then explicitly discloses providing this correlation to the user in graphical form or to a controller for determining whether one, more, or all of the power consuming features/functions of each appliance should be operated in the energy savings mode.

The applicant argues:
Moreover, claim 1 further recites, “wherein the proposed change is a non-binary change in the electricity consumption of the appliance” (emphasis added). The Office Action on page 11, section (f) cites para. [0004] of Venkatakrishnan for describing how the system adjusts electrical usage to take advantage of fluctuating prices and on page 12, seven lines up from the bottom of the page, states that “each appliance is adjusted on a non-binary scale.” Applicant respectfully submits, however, that Venkatakrishnan does not teach or suggest a “proposed change” let alone a “proposed change is a non-binary change,” as claimed. As provided above, because Venkatakrishnan operates to provide for determining for an energy savings mode and normal mode, which is a binary type of operation (i.e., one mode or another).

Because Venkatakrishnan fails to teach or suggest each and every element recited in claim 1 (e.g., “receive a proposed change in electricity consumption of an appliance from the communication device” and “wherein the proposed change is a non-binary change in the electricity consumption of the appliance”), Applicant respectfully requests that the rejection of claim 1 under 35 U.S.C. 102 be withdrawn. Independent claims 9 and 17 recite similar elements as claim 1, and should be allowable at least for similar reasons. Claims 3-8, 11-16, and 19-23, which respectfully depend from independent claims 1, 9, and 17, should be allowable at least by virtue of their dependencies.

The examiner respectfully disagrees.  Venkatakrishnan discloses customers adjust their electrical usage to take advantage of fluctuating prices.  Settings in each of a normal mode and an energy saver mode can be adjustable to user preferences to provide response to load shedding signals.  The energy consuming devices comprise a demand response appliance configured to manage power consumption by responding to communication commands from the controller, and wherein the plurality of energy consuming devices comprises an HVAC, a refrigerator, a dishwasher, a dryer, electric vehicle charger and any other power consuming device configured to operate at power levels detected by a power/energy measuring device.  While Venkatakrishnan does not explicitly disclose that the electrical usage or power level of each appliance is adjusted on a non-binary  scale, since customers may adjust their electrical usage according to fluctuating prices or according to user preferences, which are not described as being binary settings, it is clear that the consumption levels may be adjusted to desired levels of more than two levels.  Furthermore, the only settings in Venkatakrishnan that could be interpreted as “binary” would be normal mode versus energy-saving mode.  If the user or the controller were restricted to selecting only these two modes, then Venkatakrishnan might be interpreted as providing only a binary choice for setting the electricity consumption.  However, Venkatakrishnan disclose that settings in each of the normal mode and the energy saving mode may be adjusted to user preferences.  Since each of the normal mode and energy saving mode include further settings that may be adjusted, then the settings in Venkatakrishnan are not a binary choice.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        9/7/2022
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177